UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6634


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRENCE ARNEZ DANIELS, a/k/a Tee, a/k/a Heck,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00736-CMC-2)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Terrence Arnez Daniels, Appellant Pro Se. Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terrence    Arnez      Daniels   appeals     the   district    court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his   sentence.      We   have     reviewed     the    record   and     find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        United States v. Daniels, No. 5:01-cr-

00736-CMC-2   (D.S.C.     Apr.    1,   2009).     We    dispense      with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                        AFFIRMED




                                       2